DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 04/19/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The amendments address the insufficient antecedent basis.  The 112 rejections have been withdrawn.

Applicant’s arguments, see pages 10-11, filed 04/19/2021, with respect to the 103 rejections have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  Specifically, independent claims 1, 9, and 18 have been amended to incorporate indicated allowable subject matter from original dependent claims 7, 15, and 24 respectively.  An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose the language of independent claims 1, 9, and 18.  The prior art fails to disclose predicting a final mask using a combination of: 1) a score of predicted instances of an object in a 2D image; 2) a score of predicted masks from a disparity map of the 2D image; and 3) a score of predicted masks applied to a 3D coordinate space that relate to the predicted masks of the disparity map of the 2D image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. US 2021/0101286 A1 discloses 3D representations predicted from 2.5D vision data
Singh et al. US 2019/0266784 A1 discloses using a convolutional neural network for image data volume sculpting
Redden US 2017/0206415 A1 discloses image analysis and generating 3D data models
Chen et al. US 2020/0349763 A1 discloses a 3D mesh confidence score


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485